Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 5/11/2022. Claims 1, 7, 10, 16, and 18 have been amended and claims 3, 6, 12, 15, and 20 have been cancelled.  Additionally, claims 1, 10 and 18 have been amended via Examiner’s Amendment. Therefore claims 1-2, 4-5, 7-11, 13-14, and 16-19 are presently pending in the application and have been considered as follows.

Response to Amendments
In light of applicant’s amendments for claims 1, 3, 10, 12-13, 18, 20, rejection under 35 USC 112 (b), second paragraph, is hereby withdrawn. 
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jeremy Spier (Reg. No. 64544) on June 2, 2022.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS  
1. (Currently Amended) A method comprising: 
receiving, via a processor and from a mobile device, a connection request at a wireless transceiver module associated with a vehicle,
determining that a mobile device pairing is not established between the mobile device and the vehicle by 
searching the vehicle for a Consumer Access Key (CAK), 
responsive to determining that the CAK is not found on the vehicle, transmitting, to the mobile device, a request for the CAK from the mobile device, and 
determining that the mobile device pairing is not established between the mobile device and the vehicle responsive to determining that a copy of the CAK is not stored on the mobile device; 
fetching, based on the determination that the mobile device pairing is not established, a personal identification number (PIN) seed associated with the mobile device from memory; and 
pairing, based on the fetching of the PIN seed, the mobile device and the vehicle using the PIN seed.  
2. (Original) The method according to claim 1, wherein the PIN seed comprises a cryptographic representation of a PIN code associated with the mobile device.  
3. (Canceled)  
4. (Original) The method according to claim 1, wherein responsive to determining that the mobile device pairing is not established between the mobile device and the vehicle: determining that a link layer connecting the mobile device with the vehicle is not established; submitting, via the vehicle, an encryption request to a server; receiving, from the server, the PIN seed; and transmitting the PIN seed via the vehicle to the mobile device.  
5. (Original) The method according to claim 4, further comprising: responsive to determining that the mobile device pairing is not established between the mobile device and the vehicle, receiving user input indicative that the mobile device is not intentionally unpaired with the vehicle, and submitting, via the vehicle, and based on the user input, the encryption request to the server.  
6. (Canceled)  
7. (Previously Presented) The method according to claim 1, wherein transmitting the request for the CAK comprises: sending an encrypted session request to the mobile device via the vehicle; and determining, via the vehicle, that the copy of the CAK is not stored on the mobile device responsive to not receiving a link layer encryption request from the mobile device after a period of time.  
8. (Original) The method according to claim 7, further comprising receiving user input indicative that the mobile device is not intentionally unpaired with the vehicle.  
9. (Original) The method according to claim 8, wherein determining that the mobile device pairing is not established between the mobile device and the vehicle comprises: determining, via the vehicle, that a pairing of the vehicle and the mobile device has been lost; determining that the CAK was deleted from mobile device; determining, responsive to the CAK being deleted from the mobile device, that the deletion was intentional; and purging the CAK via the vehicle responsive to determining that the user intends to revoke a user account associated with the CAK.  
10. (Currently Amended) A system, comprising: 
a processor; and 
a memory for storing executable instructions, the processor configured to execute the instructions to: 
receive, from a mobile device, a connection request at a wireless transceiver module associated with a vehicle; 
determine that a mobile device pairing is not established between the mobile device and the vehicle by 
searching the vehicle for a Consumer Access Key (CAK), 
responsive to determining that the CAK is not stored on the vehicle, transmitting, to the mobile device, a request for the CAK from the mobile device, and 
determining that the mobile device pairing is not established between the mobile device and the vehicle responsive to determining that a copy of the CAK is not stored on the mobile device; 
fetch, based on the determination that the mobile device pairing is not established,  a personal identification number (PIN) seed associated with the mobile device from the memory; and 
establish an encrypted connection, based on the fetch of the PIN seed, between the mobile device and the vehicle using the PIN seed.  
11. (Original) The system according to claim 10, wherein the PIN seed comprises a cryptographic representation of a PIN code associated with the mobile device.  
12. (Canceled)  
13. (Original) The system according to claim 10, wherein responsive to determining that the mobile device pairing is not established between the mobile device and the vehicle, the processor is further configured to execute the instructions to: determine that a link layer connecting the mobile device with the vehicle is not established; submit, via the vehicle, an encryption request to a server: receive, from the server, the PIN seed; and transmit the PIN seed via the vehicle to the mobile device.  
14. (Original) The system according to claim 10, wherein responsive to determining that the mobile device pairing is not established between the mobile device and the vehicle, the processor is further configured to execute the instructions to: receive user input indicative that the mobile device is not intentionally unpaired with the vehicle, and submit, via the vehicle, and based on the user input, an encryption request to a server.  
15. (Canceled)  
16. (Previously Presented) The system according to claim l0, wherein the processor is further configured to execute the instructions to: send an encrypted session request to the mobile device via the vehicle; and determine. via the vehicle, that the copy of the CAK is not stored on the mobile device responsive to not receiving a link layer encryption request from the mobile device after a period of time.  
17. (Original) The system according to claim 16, wherein the processor is further configured to execute the instructions to: receive user input indicative that the mobile device is not intentionally unpaired with the vehicle.  
18. (Currently Amended) A non-transitory computer-readable storage medium in a vehicle computer, the computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to: 
receive, from a mobile device, a connection request at a wireless transceiver module, 
determine that a mobile device pairing is not established between the mobile device and the vehicle by 
searching the vehicle for a Consumer Access Key (CAK), 
responsive to determining that the CAK is not stored on the vehicle, transmitting, to the mobile device, a request for the CAK from the mobile device, and 
determining that the mobile device pairing is not established between the mobile device and the vehicle responsive to determining that a copy of the CAK is not stored on the mobile device; 
fetch, based on the determination that the mobile device pairing is not established,  a personal identification number (PIN) seed associated with the mobile device from memory; and 
establish an encrypted connection, based on the fetch of the PIN seed,  between the mobile device and the vehicle using the PIN seed.  
19. (Original) The non-transitory computer-readable storage medium of claim 18, wherein the PIN seed comprises a cryptographic representation of a PIN code associated with the mobile device.  
20. (Canceled)  

Allowable Subject Matter
Claims 1-2, 4-5, 7-11, 13-14, and 16-19 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Gautama et al. (DE102013225742 B4, hereinafter “Gautama”) teaches a system is provided comprising a wireless communication device (also referred to herein as a terminal), a vehicle having a central module, and a server providing a key. The key providing server is communicatively coupled to the wireless communication device and the central module via wireless connections. The central module may establish a wireless connection with the wireless communication device to initiate a running communication session. When the wireless connection is established with the central module, the wireless communication device communicates a request message to session. To request temporary security information (eg, a public key or a digital certificate). Request.  The server providing the key can then supply the wireless communication device and/or the central module with the temporary safety information in response to the request message. The temporary security communication can then be used to encrypt messages between the wireless communication device and the central module. Information.  The server providing the key receives a registration message from the wireless communication device, which contains an identifier for the wireless communication device and a personal identification number for the wireless communication device, wherein the server providing the key communicates the identifier and the personal identification number to the central module. The wireless communication device is configured, when it has been confirmed that the ongoing communication session has ended and the wireless communication device determines that no communication link between the wireless communication device and the server providing the key is available, to display a user request for the input of a personal number allowing the temporarily stored temporary security information 
to be used further to encrypt communications between the wireless communication device and the central module, although it has been confirmed that the ongoing communication session has ended. (See pars. 12, 91-96)
	Mathias et al. (US 2020/0052905 A1) teaches techniques are disclosed relating to electronic security, e.g., for authenticating a mobile electronic device to allow access to system functionality (e.g., physical access to the system, starting an engine/motor, etc.). In some embodiments, a system and mobile device exchange public keys of public key pairs during a pairing process. In some embodiments, an asymmetric transaction process includes generating a shared secret using a key derivation function over a key established using a secure key exchange (e.g., elliptic curve Diffie-Hellman), and verifying a signature of the system before transmitting any information identifying the mobile device. In various embodiments, disclosed techniques may increase transaction security and privacy of identifying information.  (See Abstract, pars. 44-46, 49, 67, and fig. 1A) 
	Hiitola et al. (US 2007/0143615 A1) teaches the invention provides a method for a first device to establish a wireless communication connection with a second device. The first device receives from the second device a signal indicating a class of device of the second device, and generates a PIN code comprising a plurality of characters. The plurality of characters comprises at least one alphabet character if the class of device of the second device indicates such alphabet character can be entered in the second device, otherwise the plurality of characters comprises only numerical characters.(Abstract)
	Faraaz et al., NPL: Automatic Remote Car Locker Using Bluetooth Low Energy Wireless Communication, hereinafter “Faraaz”.  Faraaz teaches the advancement in technology has enabled us to transform from manually controlled devices to automatically controlled devices and smartphones find extensive applications in such a transformed system. Smartphones have become an important part of our lives. The number of smartphone users have increased rapidly as nowadays smartphones not only provide the basic processes such as dialling and receiving calls 
or sending text messages but they also interact and control a variety of devices such as computers, televisions, locks, cars, etc. In this paper we design and implementation of a remote lock system using wireless Bluetooth communications. The remote lock system is controlled by a dedicated android application which interacts with the hardware installed in the car and locks/unlocks the car without providing any manual inputs
through the android app. (Abstract)
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "receiving, via a processor and from a mobile device, a connection request at a wireless transceiver module associated with a vehicle,
determining that a mobile device pairing is not established between the mobile device and the vehicle by 
searching the vehicle for a Consumer Access Key (CAK), 
responsive to determining that the CAK is not found on the vehicle, transmitting, to the mobile device, a request for the CAK from the mobile device, and 
determining that the mobile device pairing is not established between the mobile device and the vehicle responsive to determining that a copy of the CAK is not stored on the mobile device; 
fetching, based on the determination that the mobile device pairing is not established, a personal identification number (PIN) seed associated with the mobile device from memory; and 
pairing, based on the fetching of the PIN seed, the mobile device and the vehicle using the PIN seed ", in combination with all other claim limitations, as it has been recited in independent claims 1, 10 and 18.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/4 June 2022/
/ltd/